I write not out of disagreement with the scholarly opinion of Judge Brogan, but rather to express my concern over the apparent extension of the requirement of an appearance to include mere telephone conversations between counsel. I find this troublesome.
In AMCA the Ohio Supreme Court, in answering the question whether the appellant there had "appeared in this action," actually pointed first to the filing of a notice of appeal by the appellant, an employer, from the order of the Industrial Commission and stated that by so doing "it was the appellant-employer who initiated this cause by submitting itself to the jurisdiction of the Court of Common Pleas of Stark County." Id., 10 Ohio St.3d at 90, 10 OBR at 419, *Page 132 461 N.E.2d at 1285. The court then stated: "In addition, the record indicates that appellant-employer had also had a telephone conversation in which appellee-claimant's attorney was made sufficiently aware of appellant-employer's intention to defend the suit." (Emphasis added.) Id.
It is at least questionable whether the Supreme Court would have found an appearance by the appellant in that case if there had been no filing in court and only the single telephone conversation had occurred.
The Ohio Supreme Court in AMCA relied solely on federal cases for its expansion of the satisfaction of the appearance requirement to include verbal and perhaps written communications between counsel. It first cited Hutton v. Fisher (C.A.3, 1966),359 F.2d 913. In that case a senior counsel in the firm representing the party who obtained the default judgment had actually entered into a verbal agreement with counsel for the other party to give him more time to file an answer. A junior counsel in that firm had not been informed of that fact and proceeded to obtain the default judgment. The court there stated that the aggrieved party against whom default judgment was obtained should not be penalized for lack of communication within the other party's law firm.
In the earlier case of Bass v. Hoagland (C.A.5, 1949),172 F.2d 205, a majority of the court found that plaintiff's counsel had fraudulently withheld notice to defendant of the filing of a motion for judgment by default. Defendant had already appeared in the case by filing an answer. The court found a lack of due process in the situation. The dissenting opinion there objected strongly and stated that it was "just another instance of a hard case making bad law." Id. at 211.
In the case of H.F. Livermore Corp. v. AktiengesellschaftGebruder Loepfe (C.A.D.C.1970), 432 F.2d 689, a letter was introduced into evidence which was from the appellee's counsel to his client informing the client about telephone conversations he had had with counsel for appellant, against whom default judgment was about to be obtained, in which he informed his client that he (the attorney) had deliberately avoided telling appellant's counsel about his default in failing to file a timely answer at that time because he did not want to spur the other side into action.
It seems to me that what we have in this somewhat sparse line of authority can be characterized not so much as cases of satisfaction of the appearance requirement but rather as cases of unprofessional conduct by one of the counsel leading to an injustice which the courts with their broad power have been determined to correct.
It would appear that we are now holding that the counsel for plaintiff is not only an officer of the court but also an officer of the clerk of courts. I am not *Page 133 
certain that we should go so far, and if we are extending the rule in such fashion should it not be a matter of revising our Civil Rules to reflect this legal position so as to inform Ohio counsel what the responsibilities of plaintiff's counsel are when a default is looming? It would not be unwieldy to require, by rule, that counsel for the plaintiff file with the court along with the motion for default judgment the name and address of opposing counsel if in fact the opposing party does have counsel and has expressed in one way or another the determination to defend against the suit. In the alternative, the motion could include a certification by counsel for plaintiff that he has mailed a copy of his motion and proposed default entry to opposing counsel. The court would then have a definite date on which to base the date for the hearing on the motion no earlier than seven days thereafter.
If no such rule is adopted, I believe we should limit the doctrine of appearance by communication between counsel without an actual filing in court to cases where the aggrieved party, or its counsel, have been misled, unfairly or by accident, into a default situation by the counsel for the plaintiff.